DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/590,171 is responsive to communications filed on 06/17/2021, in reply to the Advisory Action of 05/24/2021. Currently, claims 1, 4-6, 8-15, and 21-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 23, the Applicant submits that the claim has been amended to recite "recognizing a first event involving a first airport equipment object based upon image data captured by the camera by recognizing the first airport equipment object in the image data using the controller to execute an algorithm which receives the image data as an input." The Applicant further submits that the recognized event of Hutton (that of the door not being found) does not include recognizing the boarding bridge in the image data, and it would not be obvious to a person having ordinary skill in the art that identifying the boarding bridge would be part of a process indicating the location of the doorway. Additionally, the Applicant submits that the cited references do not disclose "recognizing a second event... by recognizing the second airport equipment object in the image data using the algorithm." Arguments and amendments presented by the Applicant with regard to claim 23 have been found to be persuasive to overcome the rejection. As such, the rejection of claim 23 has been withdrawn.

In regard to claim 1, the Applicant submits arguments and amendments similar to those presented with regard to claim 23. Since these arguments and amendments have been found to be sufficient to overcome the rejection of claim 23, the rejection of claim 1 shall also be withdrawn for similar reasons. As such, the rejection of claim 1 has been withdrawn.

In regard to claims 4-6, 8-15, 21-22, and 24, these claims are either directly or indirectly dependent upon the independent claims 1 or 23. As such, since the arguments and amendments relating to the independent claims have been found to be sufficient to overcome the claim rejections, these claims are in condition for allowance by virtue of their dependency upon an allowable base claim. As such, the rejections of these claims have also been withdrawn.

Allowable Subject Matter

Claims 1, 4-6, 8-15, and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to  "recognizing a first event involving a first airport equipment object based upon image data captured by the camera by recognizing the first airport equipment object in the image data using the controller to execute an algorithm which receives the image data as an input" and "recognizing a second event... by recognizing the second airport equipment object in the image data using the algorithm."

The closest prior art of reference, Hutton (U.S. Publication No. 2006/0288503), discloses a system and method for aligning a passenger boarding bridge to a doorway that is disposed along a lateral surface of an aircraft, and discloses an imager for capturing an image of a lateral surface of an aircraft including a doorway, and processes the image data to identify a feature indicative of the location of the doorway, and teaches that if the location is not determined, then the processor provides a signal including image data to a transmitter, and a user assists in alignment at a remote location. However, Hutton does not expressly teach or suggest "recognizing a first event involving a first airport equipment object based upon image data captured by the camera by recognizing the first airport equipment object in the image data using the controller to execute an algorithm which receives the image data as an input" and "recognizing a second event... by recognizing the second airport equipment object in the image data using the algorithm."

The next closest prior art of reference, Schoenberger et al. (U.S. Patent No. 5,226,204), discloses an apparatus that uses sensors to determine a relative position of different components of a passenger loading bridge, and computers that control based on algorithms, using position information from the loading bridge components received from the sensors. The sensors determine the relative position of the components of the bridge, and a trajectory of the bridge can be displayed to the operator. However, Schoenberger does not expressly disclose "recognizing a first event involving a first airport equipment object based upon image data captured by the camera by recognizing the first airport equipment object in the image data using the controller to execute an algorithm which receives the image data as an input" and "recognizing a second event... by recognizing the second airport equipment object in the image data using the algorithm."

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488